Citation Nr: 0835552	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  96-24 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
August 1973.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision that, in 
pertinent part, declined to reopen a claim for service 
connection for PTSD on the basis that new and material 
evidence had not been received.  The veteran timely appealed.

In December 1996, the veteran testified during a hearing 
before RO personnel.  In April 1998, the Board reopened and 
remanded the veteran's claim for service connection for PTSD 
for further development.  In a February 2004 decision, the 
Board denied the veteran's claim for service connection for 
PTSD.

The veteran appealed the February 2004 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a June 2004 Joint Motion for Remand, the parties moved to 
vacate the Board decision and remand the case to the Board.  
The Court granted the motion.  In May 2005, the Board 
remanded the matter, consistent with the Court's order.  In 
January 2008, the Board remanded the matter to afford the 
veteran an opportunity for a hearing.

In May 2008, the veteran and his wife testified during a 
video conference hearing before the undersigned.  Following 
the hearing, the veteran submitted additional evidence and 
waived initial consideration of the evidence by the RO.  


FINDINGS OF FACT

1.  During service, the veteran did not engage in combat with 
the enemy.

2.  A clear preponderance of the evidence of record is 
against a finding that the veteran has PTSD due to a 
corroborated in-service stressor.



CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through August 2001, July 2004, October 2005, February 2006, 
and March 2006 letters, the RO or VA's Appeals Management 
Center (AMC) notified the veteran of elements of service 
connection, and the evidence needed to establish each 
element.  These documents served to provide notice of the 
information and evidence needed to substantiate the claim.



VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the March 2006 letter, the AMC specifically notified the 
veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the veteran's claim on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
veteran specifically waived RO consideration of the 
additional evidence submitted following the May 2008 hearing; 
hence, no re-adjudication followed and no supplemental 
statement of the case (SSOC) was issued.

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for a VA 
examination in connection with the claim on appeal, a report 
of which is of record.  The veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II. Factual and Procedural Background

The veteran served on active duty in the Navy from December 
1970 to August 1973.  His service personnel records, 
including DD Form 214, show that he served a part of that 
time aboard the USS Milwaukee (AOR-2) (a replenishment 
oiler). His military specialty was storekeeper.  The veteran 
did not receive any combat citations, badges, or other combat 
decorations.  His service treatment records, including his 
separation examination, are negative for any complaints or 
findings of a psychiatric disability.

Following his separation from service, medical records from 
the early 1980s show treatment for a left ear disability. 
These records show no complaints or findings of a psychiatric 
disability.

The veteran originally submitted a claim for service 
connection for "nervousness" in March 1982.  VA treatment 
records, dated in 1981 and 1982, were negative for any 
complaints or findings related to a psychiatric disability.  
The RO denied service connection for a psychiatric disorder 
in June 1982 on the grounds that the veteran was not then 
diagnosed as having a psychiatric disorder. The veteran was 
notified of this decision, and he did not appeal.

In a January 1986 letter, Robert L. King, M.D., reported that 
the veteran complained in December 1985 of the following 
symptoms:  Tense feelings with mood swings, physical 
nervousness, difficulty remembering, difficulty working in 
confined areas, an inability to rest, bad dreams, and other 
symptoms of what appeared to be an anxiety reaction.

In September 1986, the veteran submitted a claim for service 
connection for PTSD.  
VA treatment records, dated in 1986 and 1987, revealed 
diagnoses of a schizoaffective reaction, paranoid type; a 
schizophrenic disorder, paranoid type; and rule out 
borderline state with paranoid features.
 
In July 1987, the veteran described in-service stressors as 
witnessing death and being in spiritual chains.

In August 1987, the veteran was hospitalized for evaluation 
at a VAMC. The examiner noted some symptoms of PTSD, but that 
the veteran had a much more serious disorder:  schizophrenia. 
A pertinent diagnosis included schizophrenia, paranoid type, 
chronic with acute exacerbation.

The veteran was again hospitalized at a VAMC from September 
to October 1987. The pertinent diagnosis included 
schizophrenia, paranoid type, chronic with acute 
exacerbation.

In an October 1987 rating decision, the RO denied service 
connection for PTSD on the basis that the veteran was not 
diagnosed as having PTSD. The veteran was notified of this 
decision, and he did not appeal.

In December 1993, the RO obtained a report of the veteran's 
hospitalization from August to September 1990, which revealed 
that the veteran complained of hearing voices since 1973.  
The diagnosis was schizophrenia, paranoid type, in remission. 
VA outpatient treatment records, dated in 1993, similarly 
showed a diagnosis of schizophrenia, paranoid type.

In April 1995, the veteran sought to reopen his claims for 
service connection for an acquired psychiatric disorder and 
PTSD.  He contended that he served in arduous combat in 
Vietnam.  Records received from the North Florida Mental 
Health Center showed that the veteran completed treatment 
mandated by a "driving under the influence (DUI)" program 
in 1990.  The diagnoses included alcohol abuse, by history; 
and schizophrenia, paranoid type.

In June 1995, the RO declined to reopen the veteran's claim 
for an acquired psychiatric disorder, including PTSD.  The 
veteran appealed this decision to the Board.

The veteran was afforded a VA mental examination in September 
1995. The examiner's impression was paranoid schizophrenia.

Private medical records received from Hamilton Memorial 
Hospital in September 1995 revealed an evaluation for 
abdominal pain in May and June 1995.

In January 1996, the veteran submitted a written statement-
indicating that his in-service stressors included combat in 
Vietnam, three years of foreign naval service, and arduous 
sea duty in nuclear submarines and aboard a fleet oiler.

The veteran testified in December 1996 that he served aboard 
the USS Milwaukee near the Quang Tri Province, and also near 
I Corps near North Vietnam. The duties of the USS Milwaukee 
included supplying shells and fuel to the fleet in Vietnam. 
He testified that his arduous sea duty entailed working 20 to 
22 hours per day, moving shells and fuel to the fleet; he did 
not get much sleep.  The veteran also testified that, while 
serving aboard the ship, he witnessed dead and wounded 
soldiers, and helicopters crashing into the sea; three badly 
burnt bodies were recovered from the water.  The veteran 
witnessed men who were washed overboard into the South China 
Sea.  He testified that he was exposed to enemy fire and bomb 
scares; on one occasion while on security patrol near the 
Philippines, the veteran shot at Vietnamese soldiers 
attempting to climb anchor chains to sabotage the vessel.  

The veteran also testified that he had a psychiatric 
condition during active service, manifested by 
hallucinations; and that as a result of intrusive thoughts, 
he received nonjudicial punishments because of violence 
against citizens.  He reported being treated in ship and base 
hospitals, but did not remember any diagnosis.  Doctors who 
have since treated him commented that his problem was related 
to his service overseas.  The veteran also testified that he 
was treated post-service for psychiatric symptoms in 1973 and 
1974 while in jail; however, those records are no longer 
available.

In December 1996, the veteran provided a copy of a service 
personnel record showing that he was awarded the Vietnam 
Service Medal and a Bronze Star Medal.

In February 1997, the RO obtained additional evidence in 
support of the veteran's claim, including records from Dr. 
Robert L. King, dated in 1984 and 1985. These records 
revealed that the veteran was treated for hearing loss, which 
was felt to be partially functional. Neurological or 
psychoneurological evaluation was recommended.

The RO further obtained treatment records, dated from 1985 to 
1996, from various VA facilities.  Some of these records were 
duplicates; the veteran was treated primarily for 
schizophrenia.  On hospitalization in September 1986, he was 
diagnosed as having an adjustment disorder with an anxious 
mood and a passive aggressive personality disorder. The 
records also contained a diagnosis of a borderline 
personality.  He was again hospitalized in November 1986 and 
referred to psychology for testing to rule out PTSD.  
Pertinent diagnoses included a schizophrenic disorder, 
paranoid type.

Records show that the veteran was diagnosed with PTSD in 
December 1988.  In January 1989, a physician noted that the 
veteran had marked symptoms of schizophrenia and PTSD 
intertwined.  The veteran was hospitalized from February to 
March 1989, and diagnosed as having schizophrenia, paranoid 
type; PTSD, delayed type; and a paranoid personality 
disorder.  At that time the veteran reported that he was 
asked to smuggle cocaine aboard his ship during service, and 
that he stabbed a man aboard ship in the early 1970s.  A 
February 1989 psychological evaluation was consistent with a 
diagnosis of schizophrenia, paranoid type. The admission note 
for the veteran's August to September 1990 period of 
hospitalization contained a diagnosis of PTSD, as well as 
chronic schizophrenia, paranoid type. The veteran was again 
hospitalized in April 1996 and diagnosed as having 
schizophrenia, paranoid type.

The veteran submitted a lengthy written statement to the RO 
in June 1997. He described additional service stressors, 
including being separated from the normal world for more than 
two years, continuous relocation from one danger zone to 
another, the pressure of time and conflicting roles and 
attitudes while fighting in Vietnam, and a lack of support 
from the public.

In September 1997, R.S. submitted a statement to the RO, 
indicating that she had worked as a drug and alcohol 
counselor for the North Florida Mental Health Center from 
1972 to 1989, and that the veteran was her client for most of 
those years.  That same month, the veteran reported that his 
actual treatment records from this facility had been 
destroyed.  He also claimed that this substance abuse problem 
was evidence of self-medication for PTSD.

The veteran submitted an additional written statement to the 
RO in December 1997. He again listed in-service stressors, 
including continuously bombarding the Vietnam coast with 
heavy guns; participating in Operation Freedom Train in 1972 
and 1973; seeing others killed and wounded; being the victim 
of sexual assault and homosexual rape, although he did not 
know the names of the perpetrators or the date or location of 
the incident; having venereal disease; enduring the weather 
in Vietnam; and participating in combat with other warships.  
He also claimed that his behavior during service, which 
resulted in disciplinary action, was indicative of a 
psychiatric disorder.

In conjunction with his statement, the veteran provided 
additional service personnel records, including some 
duplicates, showing that he had been subjected to 
disciplinary action during service for frequent involvement 
of a discreditable nature with civil or military authorities. 

In April 1998, the Board found that new and material evidence 
had not been submitted to reopen a claim for an acquired 
psychiatric disorder other than PTSD, but found that new and 
material evidence had been submitted to reopen a claim for 
PTSD. The claim for PTSD was reopened, and the Board remanded 
the claim for additional evidentiary development.

The veteran's wife submitted a letter in April 1998, stating 
that the veteran's condition had become worse, and that he 
was abusive.

In an April 1998 letter, a local police officer stated that 
he had known the veteran for approximately 22 years. The 
veteran drank a lot in the late 1970s and had been violent. 
The police officer reportedly was told that the veteran had 
been a different person before he entered military service. 
The police officer considered the veteran as "crazy" in the 
late 1970s. The police officer reported that, when the 
veteran stopped drinking, they became friends and developed a 
better understanding of each other.  The veteran no longer 
drank and was no longer violent; the potential for such 
behavior was still present. 

In May 1998, the veteran submitted a statement in which he 
reiterated details of numerous in-service stressors 
previously described.

In September 1999, the RO sent a letter to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), 
asking that organization to attempt to verify the veteran's 
claimed in-service stressors.

In August 2001, USASCRUR, which has recently been renamed the 
U.S. Armed Services Center for Unit Records Research (CURR), 
responded with copies of command histories from the USS 
Milwaukee from November 1971 to July 1973. These histories 
show that the USS Milwaukee, a replenishment/supply ship, 
provided combat support to the U.S. Seventh Fleet off the 
coast of Vietnam, and delivered fuel, ordnance, and supplies. 
The histories do not show that the USS Milwaukee conducted 
shore bombardment while stationed off the coast of Vietnam. 
To conduct further research into the specific stressors 
identified by the veteran, greater specificity with regard to 
the dates of the occurrences were needed.

In October 2001, the veteran submitted a statement in which 
he indicated that information that would verify his stressors 
would be found in the quarterdeck log and underway log for 
the USS Milwaukee from March 1971 to April 1973.  He 
requested that VA attempt to obtain these logs for purposes 
of stressor verification.

In January 2003, the RO sent out letters to CURR and the 
Naval Historical Center Ships History Branch in an effort to 
obtain information regarding the logs identified by the 
veteran. In March 2003, CURR responded that it did not 
provide deck log copies which covered large periods of time, 
and stated that the veteran would need to be more specific 
regarding the time of the stressors before detailed research 
could be conducted. No response was received from the Naval 
Historical Center Ships History Branch, despite an additional 
effort to obtain such information in May 2003.

Records show that the veteran underwent a psychological 
evaluation in February 2005 by Richard A. Carpenter, Ph.D.  
It was reported that the veteran was in a war zone and saw 
terrifying events including helicopters crashing, burned 
bodies, men jumping off helicopters that traumatized him.  He 
described people being shot in the Philippines during martial 
law.  The veteran's statement that he had never been 
convicted of a crime but was on probation for several 
felonies appeared contradictory to the examiner and the 
veteran could not explain it either.  Following a mental 
status examination, the Axis I diagnoses were schizophrenia, 
paranoid type, chronic; and PTSD, delayed onset.  
Dr. Carpenter opined that the veteran suffered with a 
service-related PTSD.

In May 2005, the Board remanded the case for compliance with 
the Court's June 2004 order; and for obtaining the "deck 
logs" of the USS Milwaukee, which might corroborate the 
veteran's claimed in-service stressors.

On various outpatient treatment records in 2003, 2004, and 
2005; the diagnostic impression was rule-out PTSD.

Records received from the Social Security Administration in 
July 2006 include August 2001 diagnoses of schizophrenia, 
paranoid type; and PTSD, early onset.

The RO made further attempts to corroborate the veteran's 
claimed stressors.  The deck logs of the USS Milwaukee (AOR2) 
cited by the National Archives in February 2007 provide 
credible supporting evidence that a bomb scare occurred 
aboard the USS Milwaukee (AOR2) on December 14, 1972; and 
that a possible fire occurred in the No. 2 main lube oil pump 
on January 27, 1973.  The veteran had previously mentioned 
the bomb scare as being a stressor.  

VA outpatient treatment records-dated in 2005, 2006, and 
2007-include diagnoses of PTSD.

The veteran underwent a VA examination in July 2007.  The 
sole stressor that had been corroborated, the December 1972 
bomb scare on board ship was cited as the stressor.  The 
examiner found that the veteran did not meet the criteria for 
a diagnosis of PTSD because the veteran only endorsed two 
avoidance and numbing symptoms, and the threshold is at least 
three symptoms.  The examiner also concluded that the 
veteran's adjustment disorder was not due to his military 
service.

In May 2008, the veteran testified that he experienced 
several traumatic episodes in service including witnessing 
Philippine soldiers killing civilians who violated curfew, 
being sexually assaulted while under the influence of drugs 
and alcohol, and during an electrical fire aboard the USS 
Milwaukee, and that it was extremely frightening.

In August 2008, a psychologist, Brian Rines, Ph.D., reviewed 
the veteran's medical records and evaluations, and noted 
additional symptoms as creditable to meet the diagnostic 
criteria for PTSD.  He described the veteran's inservice 
stressors of fear of death from the malfunction of the 
submarine he was on; witnessing Philippine soldiers killing 
civilians.  Dr. Rines opined that it was more likely than not 
that the veteran's PTSD was related to his military service.

III.  Legal Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (1994) (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible evidence that the 
claimed in-service stressor actually occurred.  See 38 C.F.R. 
§ 3.304(f). 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b);             38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case-by-case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of his alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Cohen, 10 Vet. App. at 146-47; 
Zarycki, 6 Vet. App. at 98. 

The evidence of record does not reflect that the veteran 
engaged in combat with the enemy.  He did not receive any 
medals or other indicia of combat and his description of 
combat activities aboard the USS Milwaukee (a 
replenishment/supply vessel) were not corroborated.  There 
was no record that it participated in shore bombardments.  
Many of his claimed stressors were too vague to research in 
any meaningful way.  Others, like the claimed incident of 
Philippine soldiers shooting civilians is not the type of 
stressor that could be researched, i.e., CURR is not equipped 
to research incidents involving soldiers and civilians of 
other countries.  Moreover, the only in-service stressor 
consistently reported by the veteran and corroborated is the 
bomb scare aboard the USS Milwaukee (AOR2) on December 14, 
1972.  The incident of the fire on board has not been 
mentioned as a significant stressor by the veteran or the 
physicians during psychiatric evaluation and the veteran did 
not mention it as a stressor until his recent Board hearing.  

Following the Board's May 2005 remand, the veteran underwent 
a VA examination for purposes of determining whether he 
currently had PTSD; and if so, whether any current PTSD was 
related to his active service-to include the in-service bomb 
scare aboard the USS Milwaukee (AOR2) on December 14, 1972.

The July 2007 examiner reviewed the veteran's claims file, 
noting the veteran's medical history and a diagnosis of 
adjustment disorder.  The single corroborated stressor was 
cited.  Current symptomatology reported by the veteran 
included recurrent distressing dreams of the event, 
difficulty falling or staying asleep, intrusive memories, 
nightmares, and avoidance of television news that trigger 
upsetting memories.  The examiner found that the veteran did 
not meet the criteria for PTSD, and cited to the factors 
missing to complete the diagnosis.  

The Board notes that, while an August 2008 letter by 
Dr. Rines indicates that the criteria for a diagnosis of PTSD 
are met, the physician cites to a number of in-service 
stressors, but does not cite to the bomb scare, and these are 
not corroborated by the evidence of record.  Dr. Rines did 
not interview or examine the veteran and the Board finds this 
evidence less probative than the July 2007 VA examination 
report.  The report by Dr. Carpenter also includes a 
diagnosis of PTSD, but like Dr. Rines' report, the stressors 
cited by Dr. Carpenter have not been corroborated.  

Because the examination report in July 2007 is a psychiatric 
examination with psychiatric history and a mental status 
interview, and the examiner considered the only in-service 
stressor that has been corroborated, that report is more 
probative than the other evidence of record, including Dr. 
Carpenter's and Dr. Rines' reports.

Although the veteran has testified that he has PTSD, he is a 
lay person, and lacks the requisite medical knowledge to make 
a competent diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  Accordingly, notwithstanding the veteran's 
assertions, the competent evidence weighs against a finding 
that he currently has PTSD.  Hence, the preponderance of the 
evidence is against the claim.  The benefit-of-the-doubt 
doctrine is not for application, and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for PTSD is denied.




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


